Jackson, Ohief Justice.
The plaintiff in error was convicted of forgery, and brings his case here for review on the assignments of error that the court overruled a parol demurrer to the indictment, and a motion for a new trial, on grounds therein specified.
1. There was no error in overruling the demurrer, It should have been in writing. Code, §4639.*
2. There was no error in admitting the receipt in evidence, the objection being that it was not for twenty dollars as charged in the indictment. In the receipt, it is in figures, which are badly confused in the ciphers, and being written by the forger to disguise as well as he might what he was doing, it is not only not clear that there are not more than one cipher and less than three, but the appearance is that there are but three—thus, $200:—with the two strokes of the pen, like two ones, following the ciphers one over the other. The court was right to admit the paper in evidence, subject to his charge thereon. There was no error in the charge that if there was ambiguity, the jury might determine from all the evidence whether the forger Meant twenty dollars or not; if no ambiguity, then they, the jury, could not find him guilty, because the charge in the indictment was twenty dollars, and if it was plain that this was not that sum in the receipt, the charge and proof would not correspond. The substance only is given, not the language of the charge excepted to. There is no expression or intimation of opinion on the evidence in the charge on this subject, and there is evidence on which to base it.
3. The charge in respect to reasonable doubts is unexceptionable.
4. The verdict is not against law or evidence, on the ground that the indictment alleges that the peach-grinder *159mentioned in the receipt was bo'ught by one B. W. Fields, and the testimony is given by one George Fields as the person who bought the said peach-grinder, and because the intent is to defraud said Mark W. Johnson and B. W. Fields, as charged in the indictment. The forgery is of the name of Mark W. Johnson. It is a receipt in his name of his goods which is given for the goods in his store. It matters not what is the name of the person who is the buyer.
It is true that it is also alleged in the indictment that the intent of the forgery was to defraud B. W. Fields at well as Mark W. Johnson. But the intent to defraud either is enough to convict; and where the name of a merchant is forged to a receipt, for goods in his store, the jury might well conclude that the intent was to defraud him by so using his name and interfering with his trade.
The forgery in all olher respects is fully made out; the work was dexterously done; Fields was badly swindled out of twenty dollars; Johnson was prevented in all probability from selling to Fields, if not then, subsequently, a peach-grinder; the twenty dollars in figures is made hard to decipher by this dexterous scribe; the man’s name whom he was duping, and who could not write well or read writing well, is also changed by a brain as fertile of hiding his tracks in knavery as was his hand in disguising figures; and that he is infamously guilty and worthy of the penitentiary is beyond all doubt. True he did cheat and swindle his less astute white dupe, but he,did it by forging this receipt. It is not the less a forgery, because it is also a bad case of cheating and swindling.
Judgment affirmed.